The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to or cancellation of claims 1, 5-6, 9, 11, 14 to obviate the previous objection to claims 1, 5-6, 9, 11, 14.  The previous objection to the said claims is hereby withdrawn.
  Applicant's amendment to claims 15 and 16 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 5-6, 8-10, 13-19, and 25-31 (Renumbered 1-20) are found to be allowable. Claims 1, 5-6, 8-10, 13-19, and 25-31 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and/or authorized email exchange with Brian Kaul (Reg. No. 41,885) on March 16, 2022.
The application has been amended as follows (see claim(s) with “Currently Amended”, “Cancelled Herein”, or “New” prefix below): 
1. (Previously Presented) A method, performed by a communication management device, comprising:
receiving a first message, originating from a first communication device, the first message being a message of initiating a communication towards a second communication device, the first and second communication devices each having a main call identifier, said first message comprising:
identification information items associated with the first communication device in the communication management device; and
the main call identifier of the second communication device;
searching for an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number to said second communication device;
in response to no intermediary phone number being found, dispatching to the first communication device a second message indicating the absence of the intermediary phone number; and 
in response to an intermediary phone number dedicated to the at least one communication to be routed being found, implementing an association between the main call identifier of the second communication device and the intermediary phone number dedicated to the at least one communication to be routed, wherein:
the intermediary phone number dedicated to the at least one communication to be routed is dependent on the main call identifier of the second communication device, and said association implements an identification of a type of network to which the second communication device is connected, and a selection of the intermediary phone number dedicated to the communication to be routed in accordance with the type of network identified; or
the intermediary phone number dedicated to the at least one communication to be routed is dependent on a communication service associated with the communication to be routed, and said association implements a selection of the intermediary phone number corresponding to a free-of-charge phone number, as the intermediary phone number dedicated to the communication to be routed.

2-4 (Previously Cancelled)

5. (Previously Presented) A communication management platform comprising a processing circuit which is designed to: 
receive a first message originating from a first communication device, the first message being a message of initiating a communication towards a second communication device, the first and second communication devices each having a main call identifier, and said first message comprising:
identification information items associated with the first communication device in the communication management platform; and 
the main call identifier of the second communication device;
search for an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number to said second communication device; 
in response to no intermediary phone number dedicated to the communication being found, dispatch to the first communication device a second message indicating the absence of the intermediary phone number dedicated to the communication; and
in response to an intermediary phone number dedicated to the at least one communication to be routed being found, implement an association between the main call identifier of the second communication device and the intermediary phone number dedicated to the at least one communication to be routed, wherein:
the intermediary phone number dedicated to the at least one communication to be routed is dependent on the main call identifier of the second communication device, and said association implements an identification of a type of network to which the second communication device is connected, and a selection of the intermediary phone number dedicated to the communication to be routed in accordance with the type of network identified; or 
the intermediary phone number dedicated to the at least one communication to be routed is dependent on a communication service associated with the communication to be routed, and said association implements a selection of the intermediary phone number corresponding to a free-of-charge phone number, as the intermediary phone number dedicated to the communication is routed.

6. (Previously Presented) A non-transitory computer-readable medium comprising a computer program stored thereon, comprising program code instructions for executing a method when said program is executed on a communication management device, the method comprising:
receiving a first message, originating from a first communication device, the first message being a message of initiating a communication towards a second communication device, the first and second communication devices each having a main call identifier, and said first message comprising:
identification information items associated with the first communication device in the communication management device; and 
the main call identifier of the second communication device;
searching for an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number to said second communication device;
in response to no intermediary phone number dedicated to the communication being found, dispatching to the first communication device a second message indicating the absence of the intermediary phone number dedicated to the communication; and
in response to an intermediary phone number dedicated to the at least one communication to be routed being found, implementing an association between the main call identifier of the second communication device and the intermediary phone number dedicated to the at least one communication to be routed, wherein:
the intermediary phone number dedicated to the at least one communication to be routed is dependent on the main call identifier of the second communication device, and said association implements an identification of a type of network to which the second communication device is connected, and a selection of the intermediary phone number dedicated to the communication to be routed in accordance with the type of network identified; or
the intermediary phone number dedicated to the at least one communication to be routed is dependent on a communication service associated with the communication to be routed, and said association implements a selection of the intermediary phone number corresponding to a free-of-charge phone number, as the intermediary phone number dedicated to the communication to be routed.

7. (Previously Cancelled) 

8. (Previously Presented) The method of claim 1, wherein said method comprises obtaining said intermediary phone number from a communication switching center.

9. (Previously Presented) The method of claim 1, further comprising, in response to said intermediary phone number being found:
registering said intermediary phone number in association with a secondary call identifier of the first communication device associated to said identification information items in the communication management device;
dispatching said intermediary phone number to said first communication device.

10. (Previously Presented) The method of claim 8, further comprising dispatching said secondary call identifier associated to said intermediary phone number to a communication switching center in charge of routing communications directed to said intermediary phone number to said main call identifier of said second communication device.
 
11-12. (Previously Cancelled) 

13 (Previously Presented) The communication management platform of claim 5, wherein the processing circuit is designed to obtain said intermediary phone number from a communication switching center.

14. (Previously Presented) The communication management platform of claim 5, wherein the processing circuit is designed to:
in response to said intermediary phone number being found:
register said intermediary phone number in association with a secondary call identifier of the first communication device associated to said identification information items in the communication management device;
dispatch said intermediary phone number to said first communication device.

15. (Previously Presented) The communication management platform of claim 5, wherein the processing circuit is designed to dispatch said secondary call identifier associated to said intermediary phone number to a communication switching center in charge of routing communications directed to said intermediary phone number to said main call identifier of said second communication device.

16. (Previously Presented) The communication management platform of claim 5, wherein said processing circuit is designed to route communications directed to said intermediary phone number to said main call identifier of said second communication device.

17. (Previously Presented) The communication management platform of claim 14, wherein said processing circuit is designed to intercept communications of the first communication device to said intermediary phone number and to route said communications to said main call identifier of said second communication device, by using said secondary call identifier.

18. (Previously Presented) The communication management platform of claim 13, wherein said communication switching center is a Mobile Switching Center (MSC) of a Mobile telecommunications network.

19. (Previously Presented) The communication management platform of claim 13, wherein said communication switching center is a local switch of a fixed telecommunications network. 

20. (Previously Cancelled) 

21-24. (Cancelled Herein)

25. (New) A method performed in a first communication device comprising:
dispatching a first message destined for a communication management device, the first message being a message of initiating a communication towards a second communication device having a main call identifier, said first message comprising:
identification information items associated with the first communication device in the communication management device; and
the main call identifier of the second communication device;
upon receiving, in response to said first message, a second message indicating absence of an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number with said second communication device, triggering a communication destined for the second communication device, using said main call identifier of the first communication device and said main call identifier of the second communication device; and
upon receiving, in response to said first message, an intermediary phone number dedicated to at least one communication to be routed, via said intermediary phone number, to said second communication device, initiating a communication with said intermediary phone number, wherein:
the intermediary phone number dedicated to the at least one communication to be routed is dependent on the main call identifier of the second communication device and on a type of network to which the second communication device is connected; or
the intermediary phone number dedicated to the at least one communication to be routed is dependent on a communication service associated with the communication to be routed and corresponds to a free-of-charge phone number.
 
 26 (New) The method of claim 25, wherein the intermediary phone number dedicated to the at least one communication to be routed is dependent on the main call identifier of the second communication device and on the type of network to which the second communication device is connected.
 
27. (New) The method of claim of claim 25, wherein the intermediary phone number dedicated to the at least one communication to be routed is dependent on the communication service associated with the communication to be routed and corresponds to the free-of-charge phone number.
 
28 (New) A non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing the method of claim 25 when said program is executed on said first communication device.  

29. (New) A first communication device comprising a processing circuit designed to implement the method of claim 25.	

30. (New) The first communication device of claim 29, wherein the intermediary phone number dedicated to the at least one communication to be routed is dependent on the main call identifier of the second communication device and on the type of network to which the second communication device is connected.

31. (New) The first communication device of claim 29, wherein the intermediary phone number dedicated to the at least one communication to be routed is dependent on the communication service associated with the communication to be routed and corresponds to the free-of-charge phone number.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416   
/SAI AUNG/Primary Examiner, Art Unit 2416